Exhibit 10(bbb)-2

Western Power Distribution
Phantom Stock Option Award Agreement


 
Participant Name:
Robert Symons
Participant ID:
858445





Congratulations on your selection as a recipient of Western Power Distribution
phantom stock options. This Agreement governs your rights and sets forth all of
the conditions and limitations affecting such rights.
 
Phantom stock options’ holders have the right to receive the appreciation in the
value of the WPD phantom stock over a fixed price for a specified period of
time, on or before the expiration date, as such expiration date may change based
on events described in Section 3 of this Agreement.  The change in value of the
WPD phantom stock will be based on the change in value of the PPL stock price.
 


1. 
Terms: Following are terms of this Phantom Stock Option grant.

 
Date of Grant
15 February 2012
Number of Phantom Stock Options Granted
49,420
Exercise Price
US$27.85
Exchange Rate
US$ = £0.638
Expiration Date
15 February 2022


 
2. 
Vesting and Exercise: Phantom Stock Options do not provide you with any rights
or interests until they vest and become exercisable as shown below:



Date on Which Phantom Stock Options Vest, Assuming You Remain Employed On The
Applicable Date
Number of Phantom Stock Options That Vest
15 February 2013
16,473
15 February 2014
16,473
15 February 2015
16,474



3. 
Impact of Termination of Employment: The vesting and expiration date of your
Phantom Stock Options will change as a result of employment termination,
according to the following table.



Employment Event
Treatment of
Unvested Phantom Stock Options
Expiration of Phantom Stock Options (Period is Measured from Date of Termination
of Employment)  1
Death
Vest fully
3 years
Disability 2
Continue vesting
5 years
Retirement 3
Continue vesting
5 years
Voluntary resignation
Forfeited
90 days
Involuntary termination other than for cause4
Forfeited
90 days
Involuntary termination for cause4
Forfeited
Forfeited
Leave of absence < 90 days
No change
No change
Leave of absence > 90 days
***Refer to appropriate termination event, above***

 
 
1
In no event may the term extend beyond the original expiration date of the
Phantom Stock Option.
2
Disability is defined as medical retirement in accordance with the rules of the
Electricity Supply Pension Scheme
3
Retirement means termination of employment other than for Cause on or after the
date when you are at least 55 years old and have at least 10 years of service.
4
For purposes of this Plan, “Cause” means:








(i)  
Your wilful and continued failure to substantially perform your duties with the
Company (other than any such failure resulting from Disability), after a written
demand for substantial performance is delivered that specifically identifies the
manner in which the Company believes you have failed to substantially perform
your duties;



(ii)  
Wilfully engaging in conduct (other than conduct covered under (i) above) which
is demonstrably and materially injurious to the Company, monetarily or
otherwise, including but not limited to conviction of a felony.



4. 
How to Exercise: The Phantom Stock Options hereby granted may be exercised by
contacting WPD Employee Relations.

 
To exercise a phantom stock option, you must notify Employee Relations in
writing by 12 noon UK time on the day you wish to exercise, stating the
following:
 
·  
The date of the grant you wish to exercise

 
·  
The number of phantom stock options you wish to exercise; and

 
·  
The exercise price of the phantom stock options.

 
The gain per exercised phantom stock option will be the difference between the
WPD stock price on the day before the notification of exercise and the exercise
price, by reference to the stock prices of PPL stock as reported in the
Financial Times.  The gain will be converted from US dollars to UK sterling
using the exchange rate as at the date of grant.  In this regard, for any 2012
grants exercised, the exchange rate will be US$ = £0.638.
 



 
5. 
Who Can Exercise: During your lifetime the Phantom Stock Options will be
exercisable only by you. No assignment or transfer of the Phantom Stock Options,
whether voluntary or involuntary, by operation of law or otherwise, except by
will or the laws of descent and distribution or as otherwise required by
applicable law, will vest in the assignee or transferee any interest whatsoever.

 
6.  
Change in Control: The respective stock option grant will vest upon a Change in
Control (“CIC”) of PPL if one of the following also occurs:-

 
·  
PPL’s stock ceases to be traded; or

 
·  
PPL no longer have a holding in WPD; or

 
·  
The plan is terminated and not replaced with a plan of equivalent value.

 
7.  
Re-capitalisation: In the event that there is any change in corporate
capitalisation the number of Phantom Stock Options subject to this Agreement
shall be equitably adjusted by the Board of Directors to prevent dilution or
enlargement of rights.

 
8. 
Tax Withholding: The appreciation value, when exercised, will be paid through
WPD’s payroll and will be subject to usual UK tax deductions.

 
9.  
Requirements of Law: The granting of Phantom Stock Options will be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 
Please acknowledge your agreement to participate in the Plan and this Agreement
and to abide by all of the governing terms and provisions by signing the
following representation.  You may not exercise this option until you have
signed the agreement below.
 
 
 

--------------------------------------------------------------------------------

 
Agreement to Participate
 
By signing a copy of this Agreement and returning it to WPD Employee Relations,
I acknowledge that I have read this Agreement and fully understand all of my
rights under the Plan, as well as all of the terms and conditions which may
limit my eligibility to exercise these Phantom Stock Options. Without limiting
the generality of the preceding sentence, I understand that my right to exercise
these Phantom Stock Options is conditioned upon my continued employment with the
Company or its Subsidiaries.
 


 

           
Participant
   
Date



 

   
Rick Klingensmith
Chairman, PPL WW Holdings Limited and PPL WEM Holdings plc


